Citation Nr: 0933553	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  07-36 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a right mid clavicle comminuted fracture, 
status post surgical open reduction and internal fixation, 
with slight separation of the right acromioclavicular joint 
(hereinafter "right shoulder disability").


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from March 2001 to November 
2006.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  The RO, in pertinent part, awarded 
service connection for the right shoulder disability and 
assigned a 10 percent evaluation effective November 3, 2006, 
the day following separation from active duty service.  The 
Veteran appealed the assigned rating.

The Veteran presented personal testimony at his local RO in 
April 2008 and before the undersigned in a July 2009 video 
conference hearing.  The transcripts have been obtained and 
associated with the claims folder. 


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The Veteran's right shoulder disability has been 
productive of no more than complaints of difficulty with 
heavy lifting and radiographic evidence of slight separation 
of the acromioclavicular joint (ACJ).  

3.  The Veteran's right shoulder disability has not caused 
nonunion of the clavicle with loose movement, limitation of 
motion of the arm at the shoulder level, favorable ankylosis 
of the scapulohumeral articulation, or malunion of or 
recurrent dislocation of the humerus at any time during the 
appeal period.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for the right shoulder disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002);    38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4. 71a, 
including Diagnostic Codes 5200-5203 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009), and 
implemented at 38 C.F.R. § 3.159, amended VA's duties to 
notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).

As noted above, the claim for a higher initial rating for his 
right shoulder disability arises from the Veteran's 
disagreement with the initial rating assigned after the grant 
of service connection.  The courts have held, and VA's 
General Counsel has agreed, that where an underlying claim 
for service connection has been granted and there is 
disagreement as to "downstream" questions, the claim has 
been substantiated and there is no need to provide additional 
VCAA notice or prejudice from absent VCAA notice.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has 
been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation of such error in 
this case.

The Board also notes that VA complied with notification 
responsibilities in regard to the Veteran's original claim 
for service connection in correspondence sent to the Veteran 
in January 2007.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his service connection claim and 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claim.  Notice pursuant to the 
Dingess decision was also included in this letter.  In 
February 2007, the Veteran indicated that he had no 
additional information to submit in support of his claim.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A.  The information and evidence currently 
associated with the claims file includes the Veteran's 
service treatment records, post-service VA treatment records, 
the January 2007 VA examination report, and the transcripts 
from the April 2008 RO and July 2009 Board hearings.  The 
Veteran has not identified any other existing evidence which 
has not been obtained.

The Board notes that during the RO and Board hearings, the 
Veteran's representative requested a comprehensive 
examination by a specialist and magnetic resonance imaging 
(MRI) in order to support his claim for increase, because 
such test would likely give a more definitive picture of the 
Veteran's disability.  VA has a duty to assist a claimant by 
providing a thorough and contemporaneous medical examination 
when the record does not adequately reveal the current state 
of the claimant's disability.  See Hart v. Mansfield, 21 Vet. 
App. 505, 508 (2007) (citing 38 U.S.C. § 5103A(d)(1); Green 
v. Derwinski, 1 Vet.App. 121, 124 (1991); Caffrey v. Brown, 6 
Vet.App. 377, 381 (1994)).  However, neither the Veteran's 
representative nor the Veteran has argued that his right 
shoulder disability has worsened since the January 2007 VA 
examination, and the evidence does not reflect such 
worsening.  As there is no indication that the record does 
not adequately reveal the current severity of the Veteran's 
right shoulder disability, remand for further VA examination 
is unnecessary.  See Palczewski v. Nicholson, 21 Vet. App. 
174, 182-183 (2007) (for initial rating claim, mere passage 
of time does not trigger VA's duty to provide additional 
medical examination unless there is allegation of deficiency 
in evidence of record).

As to the request for an MRI test, the Board cannot find, as 
requested by the Veteran's representative, that such a test 
would likely produce a more definitive picture of the 
Veteran's disability than the January 2007 and other X-ray 
reports.  Such a finding as to the superiority of one type of 
radiographic study over another would require the Board to 
make an independent medical determination, something it 
cannot do.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)).  
Nor, as a layperson, does the Veteran's representative  have 
the requisite skill and training to make a competent 
assertion as to this matter.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) (a layman is generally not capable of opining on 
matters requiring medical knowledge).  The relevant question 
is whether the evidence provides a sufficient basis on which 
to decide the claim.  As discussed in more detail below, the 
right shoulder X-ray findings and the other medical evidence 
in the claims file do provide a sufficient basis on which to 
decide the claim, and the Board will therefore do so without 
remanding the claim for MRI testing.

Finally, the Board notes that, as indicated during the July 
2009 Board hearing, the Veteran has been granted vocational 
rehabilitation benefits.  At no time has the Veteran 
maintained that he is participating in the program nor is 
there any evidence of such in the claims folder.  The record 
simply reflects that eligibility for  vocational 
rehabilitation was established in a December 2006 rating 
decision.  There is no additional development to be 
undertaken (i.e. remand to obtain the vocational 
rehabilitation counseling folder) as the medical evidence 
upon which eligibility was established, specifically the June 
2006 Medical Evaluation Board (MEB) report, is already 
associated with the claims folder.  A remand at this juncture 
would impose unnecessary additional burdens on adjudication 
resources, with no benefit flowing to the Veteran, and is, 
thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 
38 C.F.R. §§ 3.159(b), 20.1102 (2008); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  See also Shinseki v. Sanders, 129 S.Ct. 1696 
(2009) (holding that a party alleging defective VCAA notice 
has the burden of showing how the defective notice was 
harmful).

II.  Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability.  38 C.F.R. 
§ 4.2.  Any reasonable doubt regarding the degree of 
disability should be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  Where there is a question as to which of 
two evaluations apply, the higher of the two should be 
assigned where the disability picture more nearly 
approximates the criteria for the next higher rating.  
38 C.F.R. § 4.7.  When considering functional impairment 
caused by a service-connected disorder, evaluations should be 
based on an assessment of the lack of usefulness, and 
adjudicators should consider the effects of the disabilities 
upon the person's ordinary activity.  38 C.F.R. § 4.10; see 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath, 
1 Vet. App. at 594.  Where, as here, an award of service 
connection for a disability has been granted and the 
assignment of an initial evaluation for that disability is 
disputed, separate evaluations may be assigned for separate 
periods of time based on the facts found.  In other words, 
the evaluations may be "staged."  Fenderson v. West, 12 Vet. 
App. 119, 125-126 (1999).


Historically, in initiating the instant appeal, the Veteran 
disagreed with the April 2007 rating decision, which awarded 
service connection for his right shoulder and assigned a 10 
percent rating effective November 2006.  As such, the 
severity of the disability at issue is to be considered over 
the entire period from the initial assignment of a disability 
rating to the present time.  See Fenderson, 12 Vet. App. at 
125-126.    

The Veteran's right shoulder has been assigned a 10 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5203.  
Under this code section, a 10 percent rating is assigned for 
malunion of the clavicle or scapula, major or minor, and 
nonunion without loose movement, major or minor.   38 C.F.R. 
§ 4.71a.  A 20 percent rating is assigned for nonunion of the 
clavicle or scapula with loose movement, major or minor, and 
dislocation of the clavicle or scapula, major or minor.  Id.

As an initial matter the Board notes that the Veteran 
receives a separate 10 percent rating for a painful right 
clavicular surgical scar.  Thus, any symptomatology related 
to that disability cannot be considered in the assignment of 
the rating for the right shoulder.  See 38 C.F.R. § 4.14 (the 
evaluation of the same disability under various diagnoses is 
to be avoided).

The Veteran contends in testimony presented before the RO and 
the Board that he is entitled to a higher rating due to such 
symptoms as limited range of motion, loose movement of the 
shoulder, difficulty lifting heavy objects, and slight 
separation of the ACJ.  For the reasons stated below, the 
Board finds that the Veteran's right shoulder more closely 
approximates the criteria for the current 10 percent rating.  
See 38 C.F.R. §§ 4.3, 4.7.

In this regard, the Veteran's service treatment records show 
he sustained a closed mid-right clavicle fracture in March 
2005.  An open reduction, internal fixation was performed in 
March 2005, during which a plate and screws were placed 
across the fracture site.  The Veteran subsequently developed 
a wound infection requiring irrigation and debridement with 
removal of hardware of the right clavicle in May 2005.  The 
Veteran underwent physical therapy from May 2005 to April 
2006.  

Radiographic reports dated in April 2005 and June 2005 showed 
excellent fixation and a solidly healed clavicle fracture, 
respectively.  An entry dated in November 2005 reveals the 
Veteran denied stiffness, popping, dislocation, and 
instability of the right shoulder.  The Veteran indicated 
that pain was not increased by raising his arm above the 
shoulder level.  Range of motion was as follows: abduction to 
170 degrees; forward flexion to 160 degrees; external 
rotation at zero degrees of abduction to 60 degrees; and 
external rotation at 90 degrees of abduction to 80 degrees.  
Strength of the shoulder was normal without any neurological 
involvement.

On June 2006 the Veteran underwent a MEB.  Range of motion 
included passive abduction to 160 degrees and passive forward 
elevation to 160 degrees.  The Veteran was able to internally 
rotate to L1.  The Veteran had 5/5 strength of internal 
rotation, 4/5 strength of external rotation with the elbow at 
the side, 4/5 strength of forward elevation, and 4/5 strength 
of abduction.  There were no residual distal paresthesias.  
There was no impingement sign, anterior drawer laxity, or 
posterior drawer laxity.  The Veteran had no apprehension 
sign.  There was a slight painful arc with abduction from 
zero degrees to approximately 90 degrees.  X-rays showed a 
healed fracture with sclerosis across the fracture site. 

VA outpatient treatment records dated in November 2006, show 
the Veteran presented for his initial primary care 
appointment.  He complained of tenderness over the scar of 
the right shoulder, otherwise he informed providers that he 
had no issues with the right shoulder. 

Upon VA examination in January 2007, the Veteran complained 
of difficulty lifting heavy loads over 30 pounds.  The 
Veteran indicated that he was able to use the arm for every 
day activities.  The Veteran denied weakness, swelling, heat, 
redness, instability, locking, or giving way of the right 
shoulder.  He endorsed some stiffness, fatigability, and lack 
of endurance with repetitive circular motions.  The Veteran 
indicated that he had weekly flare-ups of the right shoulder 
when he slept in odd positions.  These were alleviated after 
an hour or two of rest and cold compresses.  The Veteran 
denied dislocation or recurrent subluxation of the right 
shoulder.

The examiner found no objective evidence of edema, effusion, 
instability, weakness, redness, heat, or abnormal movement.  
There was only guarding as sign of scar discomfort and some 
fatigue with repetitive use.  There was no weakness, lack of 
endurance, or incoordination.  There was no appreciable 
ankylosis.  Range of motion was as follows: forward flexion 
to 160 degrees limited by pain; abduction to 180 degrees with 
mild discomfort at the end of range of motion; external 
rotation to 90 degrees; and internal rotation to 90 degrees.  
X-rays showed a slight separation in the ACJ.  The 
glenohumeral joint was intact. 

VA outpatient treatment records dated between 2007 and 2008 
were negative for treatment of the right shoulder.  An entry 
dated in November 2007 showed full range of motion of the 
right upper extremity without pain.  An entry dated in  May 
2008 reveals the Veteran was playing hockey one to two times 
per week.  The provider noted only some complaints of limited 
motion lifting above the shoulder.  An entry dated in October 
2008 noted the Veteran continued to play hockey.  

The evidence above reflects that a rating higher than 10 
percent is not warranted any point during the appeal period.  
Neither the radiographic nor any other evidence shows 
dislocation or nonunion with loose movement of the clavicle 
or scapula, symptoms that are required for higher ratings 
under DC 5203.  In fact, the April and June 2005 X-rays 
following surgery showed excellent fixation and solid 
healing, the Veteran denied dislocation and instability in 
November 2005, June 2006 X-rays showed a healed fracture, and 
the January 2007 X-rays showed a slight separation in the 
ACJ.  Slight separation is not indicative of nonunion as 
opposed to malunion.  The prefix "non" in nonunion 
indicates a complete separation while the prefix "mal" in 
malunion indicates a faulty or imperfect joining.  See 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 983, 1150 (28th ed. 
1994) (defining nonunion as "failure of the ends of a 
fractured bone to unite" and malunion as "union of the 
fragments of a fractures bone in a faulty position").  
Slight separation is therefore more akin to the malunion that 
warrants a 10 percent rating rather than the nonunion that 
warrants a 20 percent rating under DC 5203.

The Board also considered rating the Veteran's right shoulder 
disability under other applicable rating criteria.  However, 
the above evidence indicates that there has not been 
scapulohumeral articulation, ankylosis, warranting a higher 
rating under DC 5200.  Moreover, the X-ray reports and other 
evidence do not show impairment of the humerus warranting a 
higher rating under DC 5202.  Finally in this regard, in 
evaluating limitation of shoulder motion, VA is required to 
consider the ranges of shoulder abduction and forward 
elevation (flexion).  Mariano v. Principi, 17 Vet. App. 305 
(2003).  The normal range of motion of the shoulder is 180 
degrees of forward flexion and 180 degrees of abduction, with 
90 degrees being shoulder level for each movement, and 90 
degrees of internal and external rotation, respectively.  See 
38 C.F.R. § 4.71, Plate I.  All of the above range of motion 
figures reflect that limitation of motion of the Veteran's 
right arm has not been to the shoulder level or less, 
warranting a higher rating under DC 5201.

In addition, for disabilities evaluated on the basis of 
limitation of motion, VA is required to apply the provisions 
of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional 
impairment.  The Court has instructed that in applying these 
regulations VA should obtain examinations in which the 
examiner determined whether the disability was manifested by 
weakened movement, excess fatigability, incoordination, or 
pain. Such inquiry is not to be limited to muscles or nerves.  
These determinations are, if feasible, to be expressed in 
terms of the degree of additional range-of-motion loss due to 
any weakened movement, excess fatigability, incoordination, 
or pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 
4.59.

While the Veteran complained of pain and limited movement in 
lifting heavy objects over his head, and there was pain on 
range of motion testing and some fatigue with repetitive use 
in January 2007, there was no weakness, lack of endurance, or 
incoordination of the right shoulder at any time.  Moreover, 
even considering the pain and fatigue, the evidence does not 
support assignment of a higher rating under DC 5201 because 
there is no evidence that Veteran pain and fatigue were so 
disabling to result in limitation of motion of the arm to 
shoulder level, the requirement for the minimum 20 percent 
rating under DC 5201.

Further, while the Veteran is competent to testify to the 
symptoms he has observed, his testimony does not establish 
any of the symptoms required for higher ratings, and, in any 
event, such testimony must be weighed against the other 
evidence of record, which consistently shows no such 
symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  The question of an extraschedular rating is a 
component of a claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may 
not assign an extraschedular rating in the first instance, it 
must specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service- 
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), 
aff'd, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required. In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step-a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

The discussion above reflects that the symptoms of the 
Veteran's right shoulder disability are fully contemplated by 
the applicable rating criteria, and the Board has considered 
all of the diagnostic codes potentially applicable to this 
disability.  Thus, consideration of whether the Veteran's 
disability picture exhibits other related factors such as 
those provided by the regulations as "governing norms" is not 
required.  In addition, the Veteran indicated during the RO 
hearing that, while his right shoulder pain had caused him to 
change jobs, he had in fact found another job in which he was 
doing less physical labor.   See 38 C.F.R. § 4.1 
("Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability").  
Moreover, there is no evidence revealing frequent periods of 
hospitalization.    

Should the Veteran's disability picture change in the future, 
he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  In 
reaching the conclusions above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).   
ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for a right shoulder disability is denied.  


____________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


